 

Exhibit 10.1

America First Multifamily Investors, L.P.

Beneficial Unit Certificates Representing Assigned Limited Partnership Interests

Capital on Demand™ Sales Agreement

JonesTrading Institutional Services LLC

757 Third Avenue, 23rd Floor

New York, NY 10017

August 1, 2018

Ladies and Gentlemen:

AMERICA FIRST MULTIFAMILY INVESTORS, L.P. a Delaware limited partnership (the
“Partnership”), confirms its agreement (this “Agreement”) with JONESTRADING
INSTITUTIONAL SERVICES LLC (the “Agent”), as follows:

 

1.Issuance and Sale of BUCs. The Partnership agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent, beneficial unit
certificates (the “Placement Units”) representing assigned limited partnership
interests of the Partnership (“BUCs”), having an aggregate offering price of up
to $75,000,000; provided that, in no event shall the Partnership issue or sell
through the Agent such number of Placement Units that (A) exceeds the number or
dollar amount of BUCs that may be sold pursuant to the Registration Statement
and (B) is authorized from time to time to be issued and sold under this
Agreement by the board of managers of the general partner of the general partner
of the Partnership (the “Board”), a duly authorized committee thereof or a duly
authorized executive committee (the “Maximum Amount”). Notwithstanding anything
to the contrary contained herein, the parties hereto agree that compliance with
the limitations set forth in this Section 1 on the amount of Placement Units
issued and sold under this Agreement shall be the sole responsibility of the
Partnership and that Agent shall have no obligation in connection with such
compliance. The issuance and sale of Placement Units through Agent will be
effected pursuant to the Registration Statement (as defined below) filed by the
Partnership and declared effective by the Securities and Exchange Commission
(the “Commission”), although nothing in this Agreement shall be construed as
requiring the Partnership to use the Registration Statement to issue any
Placement Units.

The Partnership has filed, in accordance with the provisions of the Securities
Act of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-214656), including a base
prospectus, relating to certain securities, including the Placement Units to be
issued from time to time by the Partnership, and which incorporates by reference
documents that the Partnership has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder (the “Exchange Act
Regulations”). The Partnership has prepared a

 

--------------------------------------------------------------------------------

 

prospectus supplement specifically relating to the Placement Units (the
“Prospectus Supplement”) to the base prospectus included as part of such
registration statement. The Partnership will furnish to the Agent, for use by
the Agent, copies of the prospectus included as part of such registration
statement, as supplemented by the Prospectus Supplement, relating to the
Placement Units. The Company may file, if necessary, one or more additional
registration statements from time to time that will contain a base prospectus
and related prospectus or prospectus supplement, if applicable (which shall be a
Prospectus Supplement), with respect to the Placement Units. Except where the
context otherwise requires, such registration statement, and any post-effective
amendment thereto, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.” The base prospectus, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Partnership with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations, together with any then issued Issuer Free Writing
Prospectus (defined below), is herein called the “Prospectus.” Any reference
herein to the Registration Statement, the Prospectus or any amendment or
supplement thereto, shall be deemed to refer to and include the documents
incorporated or deemed to be incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein (the “Incorporated
Documents”). For purposes of this Agreement, all references to the Registration
Statement, the Prospectus or to any amendment or supplement thereto shall be
deemed to include any copy filed with the Commission pursuant to its Electronic
Data Gathering Analysis and Retrieval System, or if applicable, the Interactive
Data Electronic Application system when used by the Commission (collectively,
“EDGAR”).

2.Placements. Each time that the Partnership wishes to issue and sell Placement
Units hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to in writing by the Parties) of the number of
Placement Units, the time period during which sales are requested to be made,
any limitation on the number of Placement Units that may be sold in any one day
and any minimum price below which sales may not be made (a “Placement Notice”),
the form of which is attached hereto as Schedule 1. The Placement Notice shall
originate from any of the individuals from the Partnership set forth on Schedule
3 (with a copy to each of the other individuals from the Partnership listed on
such schedule), and shall be addressed to each of the individuals from the Agent
set forth on Schedule 3, as such Schedule 3 may be amended from time to time.
The Placement Notice shall be effective unless and until (i) the Agent declines
to accept the terms contained therein for any reason, in its sole discretion,
(ii) the entire amount of the Placement Units thereunder have been sold,
(iii) the Partnership suspends or terminates the Placement Notice for any
reason, in its sole discretion, or (iv) the Agreement has been terminated under
the provisions of Section 12.  The amount of any discount, commission or other
compensation to be paid by the Partnership to Agent in connection with the sale
of the Placement Units shall be calculated in accordance with the terms set
forth in Schedule 2. It is expressly acknowledged and agreed that neither the
Partnership nor

2

--------------------------------------------------------------------------------

 

the Agent will have any obligation whatsoever with respect to a Placement or any
Placement Units unless and until the Partnership delivers a Placement Notice to
the Agent and the Agent does not decline such Placement Notice pursuant to the
terms set forth above, and then only upon the terms specified therein and
herein. In the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.

3.Sale of Placement Units by Agent. Subject to the provisions of Section 5(a),
the Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the NASDAQ Stock Market LLC (the “Exchange”), to sell the Placement
Units up to the amount specified, and otherwise in accordance with the terms of
such Placement Notice. The Agent will provide written confirmation to the
Partnership no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Units hereunder setting forth the number of Placement Units sold on such day,
the compensation payable by the Partnership to the Agent pursuant to Section 2
with respect to such sales, and the Net Proceeds (as defined below) payable to
the Partnership, with an itemization of the deductions made by the Agent (as set
forth in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of the Placement Notice, the Agent may sell Placement Units
by any method permitted by law deemed to be an “at the market offering” as
defined in Rule 415(a)(4) of the Securities Act Regulations. Subject to the
terms of a Placement Notice, the Agent may also sell Placement Units by any
other method permitted by law and the rules and regulations of the Exchange,
including but not limited to negotiated transactions, with the Partnership’s
prior written consent. During the term of this Agreement, neither the Agent nor
any of its affiliates or subsidiaries shall engage in (i) any short sale of any
security of the Partnership or (ii) any sale of any security of the Partnership
that the Agent does not own or any sale which is consummated by the delivery of
a security of the Partnership borrowed by, or for the account of, the Agent.
Neither the Agent nor any of its affiliates or subsidiaries shall engage in any
proprietary trading or trading for the Agent’s (or its affiliates’ or
subsidiaries’) own account.  Notwithstanding anything to the contrary, nothing
in this Agreement shall limit the Agent’s ability or capacity to trade any
security of Partnership, including short sales, in any transaction relating to
bona fide errors or special settlements.

4.Suspension of Sales. The Partnership or the Agent may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Units; provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Units sold
hereunder prior to the receipt of such notice. Each party agrees that no such
notice under this Section 4 shall be effective against any other party unless it
is made to one of the individuals named on Schedule 3 hereto, as such Schedule
may be amended from time to time.

5.Sale and Delivery to the Agent; Settlement.

3

--------------------------------------------------------------------------------

 

(a)Sale of Placement Units. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Units described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Units up to the amount specified in such Placement Notice,
and otherwise in accordance with the terms of such Placement Notice. The
Partnership acknowledges and agrees that (i) there can be no assurance that the
Agent will be successful in selling Placement Units, (ii) the Agent will incur
no liability or obligation to the Partnership or any other person or entity if
it does not sell Placement Units for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Placement Units as required under this Agreement and (iii) the Agent shall be
under no obligation to purchase Placement Units on a principal basis pursuant to
this Agreement, except as otherwise agreed by the Agent and the Partnership.

(b)Settlement of Placement Units. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Units will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Partnership on
a Settlement Date against receipt of the Placement Units sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent,
after deduction for (i) the Agent’s commission, discount or other compensation
for such sales payable by the Partnership pursuant to Section 2 hereof, and
(ii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.

(c)Delivery of Placement Units. On each Settlement Date, against payment of the
Net Proceeds, the Partnership will, or will cause its transfer agent to,
electronically transfer the Placement Units being sold by crediting the Agent’s
or its designee’s account (provided the Agent shall have given the Partnership
written notice of such designee prior to the Settlement Date) at The Depository
Trust Partnership through its Deposit and Withdrawal at Custodian System or by
such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form. On each Settlement Date, the Agent will deliver
the related Net Proceeds in same day funds to an account designated by the
Partnership on, or prior to, the Settlement Date. The Partnership agrees that if
the Partnership, or its transfer agent (if applicable), defaults in its
obligation to deliver Placement Units on a Settlement Date through no fault of
the Agent, the Partnership agrees that in addition to and in no way limiting the
rights and obligations set forth in Section 10(a) hereto, it will (i) hold the
Agent harmless against any loss, claim, damage, or reasonable and documented
expense (including reasonable and documented legal fees and expenses), as
incurred, arising out of or in connection with such default by the Partnership
or its transfer agent (if applicable) and (ii) pay to the Agent (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

(d)Limitations on Offering Size. Under no circumstances shall the Partnership
cause or request the offer or sale of any Placement Units if, after giving
effect to the

4

--------------------------------------------------------------------------------

 

sale of such Placement Units, the aggregate number or gross sales proceeds of
Placement Units sold pursuant to this Agreement would exceed the Maximum Amount.
Under no circumstances shall the Partnership cause or request the offer or sale
of any Placement Units pursuant to this Agreement at a price lower than the
minimum price authorized from time to time by the Partnership’s Board, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing. Further, under no circumstances shall the
Partnership cause or permit the aggregate offering amount of Placement Units
sold pursuant to this Agreement to exceed the Maximum Amount.

6.Representations and Warranties of the Partnership. Except as disclosed in the
Registration Statement or Prospectus (including the Incorporated Documents), the
Partnership represents and warrants to, and agrees with the Agent that as of the
date of this Agreement and as of each Applicable Time (as defined below), unless
such representation, warranty or agreement specifies a different date or time:

(a)Registration Statement and Prospectus. The Partnership and the transactions
contemplated by this Agreement meet the requirements for and comply with the
conditions for the use of Form S-3 under the Securities Act. The Registration
Statement has been filed with the Commission and declared effective under the
Securities Act. The Prospectus Supplement will name the Agent as underwriter,
acting as agent, in the section entitled “Plan of Distribution.” The Partnership
has not received, and has no notice of, any order of the Commission preventing
or suspending the use of the Registration Statement, or threatening or
instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Units as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been or will be so
described or filed. Copies of the Registration Statement, the Prospectus, and
any such amendments or supplements and all documents incorporated by reference
therein that were filed with the Commission on or prior to the date of this
Agreement have been delivered, or are available through EDGAR, to Agent and its
counsel. The Partnership has not distributed and, prior to the later to occur of
each Settlement Date and completion of the distribution of the Placement Units,
will not distribute any offering material in connection with the offering or
sale of the Placement Units other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus to which Agent has consented.
The BUCs are currently quoted on the Exchange under the trading symbol “ATAX”.
The Partnership has not, in the 12 months preceding the date hereof, received
notice from the Exchange to the effect that the Partnership is not in compliance
with the listing or maintenance requirements. The Partnership has no reason to
believe that it will not in the foreseeable future continue to be in compliance
with all such listing and maintenance requirements.

(b)No Misstatement or Omission. The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities Act. At
each Settlement Date, the Registration Statement and the Prospectus, as of such
date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or

5

--------------------------------------------------------------------------------

 

becomes effective, did not, and will not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendment or supplement thereto, on the date thereof and at each Applicable Time
(defined below), did not and will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Incorporated Documents did not, and any further documents filed and incorporated
by reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary to make the statements in such document, in
light of the circumstances under which they were made, not misleading. The
foregoing shall not apply to statements in, or omissions from, any such document
made in reliance upon, and in conformity with, information furnished to the
Partnership by Agent specifically for use in the preparation thereof.

(c)Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the Incorporated Documents, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed and will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

(d)Financial Information. The financial statements of the Partnership included
or incorporated by reference in the Registration Statement, the Prospectus and
the Issuer Free Writing Prospectuses, if any, together with the related notes
and schedules, present fairly, in all material respects, the financial position
of the Partnership as of the dates indicated and the results of operations, cash
flows and changes in stockholders’ equity of the Partnership for the periods
specified and have been prepared in compliance with the requirements of the
Securities Act and Exchange Act and in conformity with GAAP (as defined below)
applied on a consistent basis (except for (i) such adjustments to accounting
standards and practices as are noted therein, (ii) in the case of unaudited
interim financial statements, to the extent such financial statements may not
include footnotes required by GAAP or may be condensed or summary statements and
(iii) such adjustments which will not be material, either individually or in the
aggregate) during the periods involved; the other financial and statistical data
with respect to the Partnership contained or incorporated by reference in the
Registration Statement, the Prospectus and the Issuer Free Writing Prospectuses,
if any, are accurately and fairly presented and prepared on a basis consistent
with the financial statements and books and records of the Partnership; there
are no financial statements (historical or pro forma) that are required to be
included or incorporated by reference in the Registration Statement, or the
Prospectus that are not included or incorporated by reference as required; the
Partnership does not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not described in the
Registration Statement (excluding the exhibits thereto), and the Prospectus; and
all disclosures contained or incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply in all material respects with
Regulation G of the Exchange Act and Item 10 of Regulation S-K under the
Securities Act, to the extent applicable.

6

--------------------------------------------------------------------------------

 

(e)Conformity with EDGAR Filing. The Prospectus delivered to the Agent for use
in connection with the sale of the Placement Units pursuant to this Agreement
will be identical to the versions of the Prospectus created to be transmitted to
the Commission for filing via EDGAR, except to the extent permitted by
Regulation S-T.

(f)Organization. The Partnership is duly organized, validly existing as a
limited partnership and in good standing under the laws of its jurisdiction of
organization. The Partnership is duly licensed or qualified as a foreign limited
partnership for transaction of business and in good standing under the laws of
each other jurisdiction in which its ownership or lease of property or the
conduct of its business requires such license or qualification, and has all
limited partnership power and authority necessary to own or hold its properties
and to conduct its business as described in the Registration Statement and the
Prospectus, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on or affecting the assets, business, operations,
earnings, properties, condition (financial or otherwise), prospects, partners’
equity or results of operations of the Partnership or prevent or materially
interfere with consummation of the transactions contemplated hereby (a “Material
Adverse Effect”).

(g)Subsidiaries.  Except as set forth in the Prospectus and the Incorporated
Documents, the Partnership does not own or control, directly or indirectly, any
shares of capital stock and does not have any other equity or proprietary
interest in any other corporation or any equity interest in any partnership,
joint venture, association, trust, limited liability Partnership or other
non-corporate business entity.

(h)No Violation or Default. The Partnership is not (i) in violation of its
certificate of limited partnership or agreement of limited partnership or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Partnership is a party or by which the Partnership is
bound or to which any of the property or assets of the Partnership is subject;
or (iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of each of clauses (ii) and (iii) above, for any such
violation or default that would not, individually or in the aggregate, have a
Material Adverse Effect. To the Partnership’s knowledge, no other party under
any material contract or other agreement to which it is a party is in default in
any respect thereunder where such default would have a Material Adverse Effect.

(i)No Material Adverse Effect. Subsequent to the latest date as of which
information is given in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, (including any document deemed
incorporated by reference therein), there has not been (i) any Material Adverse
Effect, (ii) any transaction which is material to the Partnership, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Partnership which is material to the Partnership,
(iv) any material change in the BUCs or outstanding long-term indebtedness
(other than (A) the grant of additional awards under equity incentive plans,
(B) changes in the number of outstanding BUCs due to the issuance of BUCs upon
the exercise or conversion of securities exercisable for or convertible

7

--------------------------------------------------------------------------------

 

into BUCs outstanding on the date hereof, (C) any repurchase of BUCs of the
Partnership, (D) as a result of the sale of Placement Units, or (E) other than
as publicly reported or announced), or (v) any dividend or distribution of any
kind declared, paid or made on the BUCs of the Partnership other than in each
case above in the ordinary course of business or as otherwise disclosed in the
Registration Statement or Prospectus (including any document deemed incorporated
by reference therein).

(j)Capitalization. The issued and outstanding BUCs of the Partnership have been
validly issued, are fully paid and nonassessable and, other than as disclosed in
the Registration Statement or the Prospectus, are not subject to any preemptive
rights, rights of first refusal or similar rights. The Partnership has an
authorized, issued and outstanding capitalization as set forth in the
Registration Statement and the Prospectus as of the dates referred to therein
(other than the grant of additional options and restricted unit awards under the
Partnership’s existing equity incentive plans, or changes in the number of
outstanding BUCs of the Partnership due to the issuance of BUCs upon the
exercise or conversion of securities exercisable for, or convertible into, BUCs
outstanding on the date hereof) and such authorized BUCs conform to the
description thereof set forth in the Registration Statement and the Prospectus.
The description of the securities of the Partnership in the Registration
Statement and the Prospectus is complete and accurate in all material respects.
As of the date referred to therein, the Partnership does not have outstanding
any options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any BUCs or other securities.

(k)Authorization; Enforceability. The Partnership has full legal right, power
and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Partnership and is a legal, valid and binding agreement of the
Partnership enforceable in accordance with its terms, except (i) to the extent
that enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 10 hereof may be limited by federal or state securities laws and public
policy considered in respect thereof.

(l)Authorization of Placement Units. The Placement Units, when issued and
delivered pursuant to the terms approved by the Board or a duly authorized
committee thereof, against payment therefor as provided herein, will be duly and
validly authorized and issued and fully paid and nonassessable, free and clear
of any pledge, lien, encumbrance, security interest or other claim, including
any statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights, and will be registered pursuant to Section 12
of the Exchange Act. The Placement Units, when issued, will conform in all
material respects to the description thereof set forth in or incorporated into
the Prospectus.

(m)No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Partnership of this Agreement, or the issuance and sale by the
Partnership of the Placement Units, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws or by the by-laws and rules of the
Financial Industry

8

--------------------------------------------------------------------------------

 

Regulatory Authority (“FINRA”) or the Exchange in connection with the sale of
the Placement Units by the Agent.

(n)No Preferential Rights. (i) No person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act (each, a “Person”), has
the right, contractual or otherwise, to cause the Partnership to issue or sell
to such Person any BUCs or other securities of the Partnership, (ii) no Person
has any preemptive rights, resale rights, rights of first refusal, or any other
rights (whether pursuant to a “poison pill” provision or otherwise) to purchase
any BUCs or other securities of the Partnership, (iii) no Person has the right
to act as an underwriter or as a financial advisor to the Partnership in
connection with the offer and sale of BUCs, and (iv) no Person has the right,
contractual or otherwise, to require the Partnership to register under the
Securities Act any BUCs or other securities of the Partnership, or to include
any such BUCs or other securities in the Registration Statement or the offering
contemplated thereby, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Placement Units as contemplated
thereby or otherwise.

(o)Independent Public Accountant.  PricewaterhouseCoopers LLP (the
“Accountant”), whose report on the financial statements of the Partnership is
filed with the Commission as part of the Partnership’s most recent Annual Report
on Form 10-K filed with the Commission and incorporated by reference into the
Registration Statement and the Prospectus, are and, during the periods covered
by their report, were an independent registered public accounting firm with
respect to the Partnership within the meaning of the Securities Act and the
Public Partnership Accounting Oversight Board (United States). To the
Partnership’s knowledge, the Accountant is not in violation of the auditor
independence requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) with respect to the Partnership.

(p)Enforceability of Agreements. All agreements between the Partnership and
third parties expressly referenced in the Prospectus are legal, valid and
binding obligations of the Partnership enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited be federal or
state securities laws or public policy considerations in respect thereof, and
except for any unenforceability that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

(q)No Litigation. There are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Partnership’s knowledge, any legal,
governmental or regulatory investigations, to which the Partnership is a party
or to which any property of the Partnership is the subject that, individually or
in the aggregate, if determined adversely to the Partnership would have a
Material Adverse Effect or materially and adversely affect the ability of the
Partnership to perform its obligations under this Agreement; to the
Partnership’s knowledge, no such actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or threatened by
others; and (i) there are no current or pending legal, governmental or
regulatory investigations, actions, suits or proceedings that are required under
the Securities Act to be described in the Prospectus that are not so described;
and

9

--------------------------------------------------------------------------------

 

(ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed.

(r)Licenses and Permits. The Partnership possesses or has obtained, all
licenses, certificates, consents, orders, approvals, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in the
Registration Statement and the Prospectus (the “Permits”), except where the
failure to possess, obtain or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Partnership has not received written notice of any proceeding relating to
revocation or modification of any such Permit or has any reason to believe that
such Permit will not be renewed in the ordinary course, except where the failure
to obtain any such renewal would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(s)No Material Defaults. The Partnership has not defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, have a Material
Adverse Effect. The Partnership has not filed a report pursuant to Section 13(a)
or 15(d) of the Exchange Act since the filing of its last Annual Report on Form
10-K, indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect

(t)S-3 Eligibility. (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Partnership
met the then applicable requirements for use of Form S-3 under the Securities
Act, including compliance with General Instruction I.B.1 of Form S-3.

(u) Certain Market Activities. Neither the Partnership nor, to the Partnership’s
knowledge, any of its managers, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or would
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Partnership to facilitate the sale or resale of the Placement Units.

(v)Broker/Dealer Relationships. Neither the Partnership nor, to the
Partnership’s knowledge, any of the Partnership’s affiliates (i) is required to
register as a “broker” or “dealer” in accordance with the provisions of the
Exchange Act or (ii) directly or indirectly through one or more intermediaries,
controls or is a “person associated with a member” or “associated person of a
member” (within the meaning set forth in the FINRA Manual).

10

--------------------------------------------------------------------------------

 

(w)No Reliance. The Partnership has not relied upon the Agent or legal counsel
for the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Units.

(x)Taxes. The Partnership has filed all federal, state, local and foreign tax
returns which have been required to be filed and paid all taxes shown thereon
through the date hereof, to the extent that such taxes have become due and are
not being contested in good faith, except where the failure to file or pay would
not reasonably be expected to have a Material Adverse Effect. Except as
otherwise disclosed in or contemplated by the Registration Statement or the
Prospectus, no tax deficiency has been determined adversely to the Partnership
which has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Partnership has no knowledge of any
federal, state or other governmental tax deficiency, penalty or assessment which
has been or might be asserted or threatened against it which reasonably would be
expected to have a Material Adverse Effect.

(y)Title to Real and Personal Property. The Partnership has good and valid title
in fee simple to all items of real property and good and valid title to all
personal property described in the Registration Statement or Prospectus as being
owned by it that are material to the business of the Partnership, in each case
free and clear of all liens, encumbrances and claims, except those that (i) do
not materially interfere with the use made and proposed to be made of such
property by the Partnership or (ii) would not reasonably expected, individually
or in the aggregate, to have a Material Adverse Effect. Any real property
described in the Registration Statement or Prospectus as being leased by the
Partnership is held by it under valid, existing and enforceable leases, except
those that (A) do not materially interfere with the use made or proposed to be
made of such property by the Partnership or (B) would not be reasonably expected
to have a Material Adverse Effect.

(z)Intellectual Property. The Partnership owns or possesses adequate enforceable
rights to use all patents, patent applications, trademarks (both registered and
unregistered), service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) (collectively, the “Intellectual Property”), necessary
for the conduct of its business as conducted as of the date hereof, except to
the extent that the failure to own or possess adequate rights to use such
Intellectual Property would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; the Partnership has not received any
written notice of any claim of infringement or conflict which asserted
Intellectual Property rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would result in a Material Adverse Effect;
there are no pending, or to the Partnership’s knowledge, threatened judicial
proceedings or interference proceedings against the Partnership challenging the
Partnership’s rights in or to or the validity of the scope of any of the
Partnership’s patents, patent applications or proprietary information.

(aa)Environmental Laws. The Partnership (i) is in compliance with any and all
applicable federal, state, local and foreign laws, rules, regulations, decisions
and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) has received and is

11

--------------------------------------------------------------------------------

 

in compliance with all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its businesses as described in the
Registration Statement and the Prospectus; and (iii) has not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except, in the case of any of clauses (i), (ii) or (iii) above,
for any such failure to comply or failure to receive required permits, licenses,
other approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(bb)Disclosure Controls. The Partnership maintains a system of internal control
over financial reporting (as such term is defined in Exchange Act Rule 13a-15(f)
or 15d-15(f)) designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Partnership is not aware of any material weaknesses in its
internal control over financial reporting (other than as set forth in the
Prospectus). Since the date of the latest audited financial statements of the
Partnership included in the Prospectus, there has been no change in the
Partnership’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting (other than as set forth in the
Prospectus). The Partnership has established disclosure controls and procedures
(as defined in Rules 13a-15 and 15d-15 of the Exchange Act Regulations) for the
Partnership and designed such disclosure controls and procedures to ensure that
material information relating to the Partnership is made known to the certifying
officers by others within those entities, particularly during the period in
which the Partnership’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q, as the case may be, is being prepared. The Partnership’s certifying
officers have evaluated the effectiveness of the Partnership’s controls and
procedures as of a date within 90 days prior to the filing date of the Form 10-K
for the fiscal year most recently ended (such date, the “Evaluation Date”). The
Partnership presented in its Form 10-K for the fiscal year most recently ended
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Partnership’s internal controls (as such term is defined in Rules
13a-15 and 15d-15 of the Exchange Act Regulations) or, to the Partnership’s
knowledge, in other factors that could significantly affect the Partnership’s
internal controls. To the knowledge of the Partnership, the Partnership’s
“internal controls over financial reporting” and “disclosure controls and
procedures” are effective.

(cc)Sarbanes-Oxley. The Partnership is not aware of any failure on the part of
the Partnership or any of the Partnership’s managers or officers, in their
capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act and the applicable rules and regulations promulgated
thereunder in all material respects. Each of the principal executive officer and
the principal financial officer of the Partnership (or each former principal
executive officer of the Partnership and each former principal financial officer
of the Partnership as applicable) has made all certifications required by
Sections 302 and 906 of the Sarbanes-Oxley

12

--------------------------------------------------------------------------------

 

Act with respect to all reports, schedules, forms, statements and other
documents required to be filed by it or furnished by it to the Commission during
the 12 months prior to the date of this Agreement. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.

(dd)Finder’s Fees. The Partnership has not incurred any liability for any
finder’s fees, brokerage commissions or similar payments in connection with the
transactions herein contemplated, except as may otherwise exist with respect to
Agent pursuant to this Agreement.

(ee)Labor Disputes. No labor disturbance by or dispute with employees of the
Partnership exists or, to the knowledge of the Partnership, is threatened which
would be reasonably likely to have a Material Adverse Effect

(ff)Investment Partnership Act. The Partnership is not or after giving effect to
the offering and sale of the Placement Units, will not be an “investment
Partnership” or an entity “controlled” by an “investment Partnership,” as such
terms are defined in the Investment Partnership Act of 1940, as amended (the
“Investment Partnership Act”).

(gg)Operations. The operations of the Partnership are and have been conducted at
all times in compliance with applicable financial record keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions to which the
Partnership is subject, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”), except as
would not have a Material Adverse Effect; and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Partnership with respect to the Money Laundering Laws is pending
or, to the knowledge of the Partnership, threatened.

(hh)Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Partnership, and/or, to the
knowledge of the Partnership, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structural finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that would
reasonably be expected to affect materially the Partnership’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

(ii)Underwriter Agreements. Other than with respect to this Agreement, the
Partnership is not a party to any agreement with an agent or underwriter for any
other “at the market” or continuous equity transaction.

(jj)ERISA. To the knowledge of the Partnership, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the

13

--------------------------------------------------------------------------------

 

Partnership or any of its affiliates for employees or former employees of the
Partnership has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Partnership with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.

(kk)Forward Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act) (a
“Forward Looking Statement”) contained in the Registration Statement and the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith. The Forward Looking Statements incorporated
by reference in the Registration Statement and the Prospectus from the
Partnership’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) are within the coverage of the safe harbor for forward looking statements
set forth in Section 27A of the Securities Act, Rule 175(b) under the Securities
Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the
Partnership with a reasonable basis and in good faith and reflect the
Partnership’s good faith commercially reasonable best estimate of the matters
described therein, and (iii) have been prepared in accordance with Item 10 of
Regulation S-K under the Securities Act.

(ll)Agent Purchases. The Partnership acknowledges and agrees that Agent has
informed the Partnership that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell BUCs for its own account
while this Agreement is in effect, provided, that (i) no such purchase or sales
shall take place while a Placement Notice is in effect (except to the extent
each Agent may engage in sales of Placement Units purchased or deemed purchased
from the Partnership as a “riskless principal” or in a similar capacity) and
(ii) the Partnership shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.

(mm)Margin Rules. To the Partnership’s knowledge, neither the issuance, sale and
delivery of the Placement Units nor the application of the proceeds thereof by
the Partnership as described in the Registration Statement and the Prospectus
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.

(nn)Insurance. The Partnership carries, or is covered by, insurance in such
amounts and covering such risks as the Partnership reasonably believes is
adequate for the conduct of its business and as is customary for companies
engaged in similar businesses in similar industries.

14

--------------------------------------------------------------------------------

 

(oo)No Improper Practices. (i) Neither the Partnership, nor to the Partnership’s
knowledge, any of its executive officers has, in the past five years, made any
unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law) or made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Partnership or, to the Partnership’s knowledge, any
affiliate of it, on the one hand, and the managers, officers and partners of the
Partnership, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Partnership, or
any affiliate of it, on the one hand, and the managers, officers, or partners of
the Partnership that is required by the rules of FINRA to be described in the
Registration Statement and the Prospectus that is not so described; (iv) there
are no material outstanding loans or advances or material guarantees of
indebtedness by the Partnership to or for the benefit of any of its managers or
officers or any of the members of the families of any of them; (v) the
Partnership has not offered, or caused any placement agent to offer, BUCs to any
person with the intent to influence unlawfully (A) a customer or supplier of the
Partnership to alter the customer’s or supplier’s level or type of business with
the Partnership or (B) a trade journalist or publication to write or publish
favorable information about the Partnership or any of its products or services,
and, (vi) neither the Partnership nor, to the Partnership’s knowledge, any
employee or agent of the Partnership has made any payment of funds of the
Partnership or received or retained any funds in violation of any law, rule or
regulation (including, without limitation, the Foreign Corrupt Practices Act of
1977, which payment, receipt or retention of funds is of a character required to
be disclosed in the Registration Statement or the Prospectus).

(pp)Compliance with Applicable Laws. The conduct of business by the Partnership
complies, and at all times has complied, in all material respects with federal,
state, local and foreign laws, statutes, ordinances, rules, regulations,
decrees, orders, Permits and other similar items (“Laws”) applicable to its
business, including, without limitation, any licensing and certification Laws
covering any aspect of the business of the Partnership. The Partnership has not
received any notification asserting, nor has knowledge of, any present or past
failure to comply with or violation of any such Laws.

(qq)Tax Status.  The Partnership is a limited partnership and has been and is
treated as a publicly traded partnership that is not taxable as a corporation
and not as either a corporation or an association taxable as a corporation for
federal income tax purposes, and the holders of the Placement Units will be
treated as partners for U.S. federal income tax purposes.

(rr)Status Under the Securities Act. The Partnership was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Units.

(ss)No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 24 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the

15

--------------------------------------------------------------------------------

 

Prospectus, including any incorporated document deemed to be a part thereof that
has not been superseded or modified. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Partnership by the
Agent specifically for use therein.

(tt)No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Units, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the
Partnership with the terms and provisions hereof and thereof will conflict with,
or will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Partnership pursuant to the terms of any contract or
other agreement to which the Partnership may be bound or to which any of the
property or assets of the Partnership is subject, except (i) such conflicts,
breaches or defaults as may have been waived and (ii) such conflicts, breaches
and defaults that would not have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Partnership, or (y) in any material violation of the provisions
of any statute or any order, rule or regulation applicable to the Partnership or
of any court or of any federal, state or other regulatory authority or other
government body having jurisdiction over the Partnership.

(uu)OFAC.  None of the Partnership or, to the knowledge of the Partnership, any
manager, officer, agent, employee, affiliate or representative of the
Partnership is a government, individual or entity (in this paragraph (uu),
“Person”) that is, or is owned or controlled by a Person that is, currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”); provided however, that
for the purposes of this paragraph (uu), no person shall be an affiliate of the
Partnership solely by reason of owning less than a majority of any class of
voting securities of the Partnership. The Partnership will not directly or
indirectly use the proceeds of the offering of the Placement Units hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(vv) Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Units to be sold hereunder will be, or
will have been, fully paid or provided for by the Partnership and all laws
imposing such taxes will be or will have been fully complied with.

Any certificate signed by an officer of the Partnership and delivered to the
Agent or to counsel for the Agent pursuant to or in connection with this
Agreement shall be deemed to be a representation and warranty by the
Partnership, as applicable, to the Agent as to the matters set forth therein.

16

--------------------------------------------------------------------------------

 

7.Covenants of the Partnership. The Partnership covenants and agrees with Agent
that:

(a)Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Units is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Partnership will notify the Agent promptly of the
time when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information, (ii) if
any event shall occur as a result of which, in the reasonable opinion of the
Partnership or the Agent, it becomes necessary to amend or supplement the
Registration Statement or Prospectus in order to make the statements therein, in
light of the circumstances existing at the time the Prospectus is delivered to a
purchaser, not misleading, the Partnership will prepare and file with the
Commission, promptly upon the Agent’s request or upon the determination of the
Partnership, any amendments or supplements to the Registration Statement or
Prospectus so that, in connection with the distribution of the Placement Units
by the Agent, the Prospectus as so amended or supplemented will not, in light of
the circumstances when it is so delivered, be misleading (provided, however,
that the failure of the Agent to make such request shall not relieve the
Partnership of any obligation or liability hereunder, or affect the Agent’s
right to rely on the representations and warranties made by the Partnership in
this Agreement and provided, further, that the only remedy the Agent shall have
with respect to the failure to make such filing shall be to cease making sales
under this Agreement until such amendment or supplement is filed), (iii) the
Partnership will not file any amendment or supplement to the Registration
Statement or Prospectus relating to the Placement Units or a security
convertible into the Placement Units unless a copy thereof has been submitted to
Agent within a reasonable period of time before the filing and the Agent has not
objected thereto (provided, however, that (A) the failure of the Agent to make
such objection shall not relieve the Partnership of any obligation or liability
hereunder, or affect the Agent’s right to rely on the representations and
warranties made by the Partnership in this Agreement and (B) the Partnership has
no obligation to provide the Agent any advance copy of such filing or to provide
the Agent an opportunity to object to such filing if the filing does not name
the Agent or does not relate to the transaction herein provided; and provided,
further, that the only remedy Agent shall have with respect to the failure to by
the Partnership to obtain such consent shall be to cease making sales under this
Agreement) and the Partnership will furnish to the Agent at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) the Partnership will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act or, in the case of any document to be incorporated therein by reference, to
be filed with the Commission as required pursuant to the Exchange Act, within
the time period prescribed (the determination to file or not file any amendment
or supplement with the Commission under this Section 7(a), based on the
Partnership’s reasonable opinion or reasonable objections, shall be made
exclusively by the Partnership).  Notwithstanding the foregoing, this Section
7(a) shall not be construed to limit the Partnership’s ability to file with the
Commission a registration statement on Form S-3 pursuant to Rule 415(a)(6) of
the Securities Act to cover any

17

--------------------------------------------------------------------------------

 

securities registered pursuant to the current Registration Statement, including
any Placement Units, as a result of the end of the three-year period described
in Rule 415(a)(5) of the Securities Act.

(b)Notice of Commission Stop Orders. The Partnership will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Units for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Partnership will advise the Agent promptly after it receives any
request by the Commission for any amendments to the Registration Statement or
any amendment or supplements to the Prospectus or any Issuer Free Writing
Prospectus or for additional information related to the offering of the
Placement Units or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

(c)Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Units is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Units, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Partnership will
use its commercially reasonable efforts to comply with all requirements imposed
upon it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates all reports and any definitive proxy or
information statements required to be filed by the Partnership with the
Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision
of or under the Exchange Act. If the Partnership has omitted any information
from the Registration Statement pursuant to Rule 430A under the Securities Act,
it will use commercially reasonable efforts to comply with the provisions of and
make all requisite filings with the Commission pursuant to said Rule 430A and to
notify the Agent promptly of all such filings. If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Partnership will promptly notify Agent to suspend the
offering of Placement Units during such period and the Partnership will promptly
amend or supplement the Registration Statement or Prospectus (at the expense of
the Partnership) so as to correct such statement or omission or effect such
compliance; provided, however, that the Partnership may delay the filing of any
amendment or supplement, if in the judgment of the Partnership, it is in the
best interests of the Partnership.

(d)Listing of Placement Units. During any period in which the Prospectus
relating to the Placement Units is required to be delivered by the Agent under
the Securities Act with respect to the offer and sale of the Placement Units,
the Partnership will use its commercially reasonable efforts to cause the
Placement Units to be listed on the Exchange and to qualify the Placement Units
for sale under the securities laws of such jurisdictions as Agent reasonably
designates and to continue such qualifications in effect so long as required for
the distribution of the Placement Units; provided, however, that the Partnership
shall not be required

18

--------------------------------------------------------------------------------

 

in connection therewith to qualify as a foreign corporation or dealer in
securities or file a general consent to service of process in any jurisdiction.

(e)Delivery of Registration Statement and Prospectus. The Partnership will
furnish to the Agent and its counsel (at the expense of the Partnership) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Units is required to
be delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agent may from time to time reasonably request and, at Agent’s request,
will also furnish copies of the Prospectus to each exchange or market on which
sales of the Placement Units may be made; provided, however, that the
Partnership shall not be required to furnish any document (other than the
Prospectus) to the Agent to the extent such document is available on EDGAR.

(f)Earnings Statement. The Partnership will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Partnership’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.

(g)Use of Proceeds. The Partnership will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”

(h)Notice of Other Sales. Without prior written notice to Agent, the Partnership
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any BUCs (other than the Placement
Units offered pursuant to this Agreement) or securities convertible into or
exchangeable for BUCs, warrants or any rights to purchase or acquire, BUCs
during the period beginning on the date on which any Placement Notice is
delivered to Agent hereunder and ending on the second (2nd) Trading Day
immediately following the final Settlement Date with respect to Placement Units
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Units covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at the market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any BUCs (other than the Placement Units offered pursuant
to this Agreement) or securities convertible into or exchangeable for BUCs,
warrants or any rights to purchase or acquire, BUCs prior to the termination of
this Agreement; provided, however, that such restrictions will not be required
in connection with the Partnership’s issuance or sale of (i) BUCs, restricted
units, options to purchase BUCs or BUCs issuable upon the exercise of options,
pursuant to any employee or director option or benefits plan, equity ownership
plan or dividend reinvestment plan (but not BUCs subject to a waiver to exceed
plan limits in any dividend reinvestment plan that the Partnership adopts or may
be adopted in the future) of the Partnership whether now in effect or hereafter
implemented, (ii) BUCs issuable upon conversion of securities or the exercise of
warrants, options or other rights in effect or outstanding, and disclosed in
filings by the Partnership available on EDGAR or otherwise in writing to the
Agent, and (iii) BUCs, or securities convertible into or exercisable for BUCs,
offered and sold in a negotiated transaction

19

--------------------------------------------------------------------------------

 

to vendors, customers, strategic partners or potential strategic partners,
acquisition candidates or other investors conducted in a manner so as not to be
integrated with the offering of BUCs hereby.  Notwithstanding the foregoing,
nothing herein shall be construed to restrict the Partnership’s ability to file
a registration statement under the Securities Act or require the Partnership to
provide notice to the Agent of any filing thereof.

(i)Change of Circumstances. The Partnership will, at any time during the
pendency of a Placement Notice advise the Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Agent pursuant to this
Agreement.

(j)Due Diligence Cooperation. During the term of this Agreement, the Partnership
will cooperate with any reasonable due diligence review conducted by the Agent
or its representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Partnership’s principal offices, as the Agent may reasonably request.

(k)Required Filings Relating to Placement of Placement Units. The Partnership
agrees that on such dates as the Securities Act shall require with respect to
the Placement Units, the Partnership will (i) file a prospectus supplement with
the Commission under the applicable paragraph of Rule 424(b) under the
Securities Act (each and every filing under Rule 424(b), a “Filing Date”), which
prospectus supplement will set forth, within the relevant period, the amount of
Placement Units sold through the Agent, the Net Proceeds to the Partnership and
the compensation payable by the Partnership to the Agent with respect to such
Placement Units, and (ii) deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.

(l)Representation Dates; Certificate. On the date of this Agreement and within
five (5) trading days of each time the Partnership:

(i)files the Prospectus relating to the Placement Units or amends or supplements
(other than a prospectus supplement relating solely to an offering of securities
other than the Placement Units), the Registration Statement or the Prospectus
relating to the Placement Units by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of documents by reference into
the Registration Statement or the Prospectus relating to the Placement Units;

(ii)files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

(iii)files its quarterly reports on Form 10-Q under the Exchange Act; or

20

--------------------------------------------------------------------------------

 

(iv)files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act; (Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date.”) the Partnership shall
furnish the Agent (but in the case of clause (iv) above only if the Agent
reasonably determines that the information contained in such Form 8-K is
material) with a certificate, in the form attached hereto as Exhibit 7(l). The
requirement to provide a certificate under this Section 7(l) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Partnership delivers a Placement Notice hereunder (which for such calendar
quarter shall be considered a Representation Date) and the next occurring
Representation Date; provided, however, that such waiver shall not apply for any
Representation Date on which the Partnership files its annual report on Form
10-K. Notwithstanding the foregoing, if the Partnership subsequently decides to
sell Placement Units following a Representation Date when the Partnership relied
on such waiver and did not provide the Agent with a certificate under this
Section 7(l), then before the Partnership delivers the Placement Notice or the
Agent sells any Placement Units, the Partnership shall provide the Agent with a
certificate, in the form attached hereto as Exhibit 7(l), dated the date of the
Placement Notice.

(m)Legal Opinion. (1) On or prior to the date of the first Placement Notice
given hereunder and (2) within five (5) Trading Days of each Representation Date
with respect to which the Partnership is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(l) for which no waiver is applicable, the
Partnership shall cause to be furnished to the Agent a written opinion of Barnes
& Thornburg LLP and, with respect to certain tax matters only, Baird Holm LLP
(collectively, “Partnership Counsel”), or other counsel reasonably satisfactory
to the Agent, in form and substance reasonably satisfactory to Agent and its
counsel; provided, that in lieu of such opinions for subsequent periodic filings
under the Exchange Act, counsel may furnish the Agent with a letter (a “Reliance
Letter”) to the effect that the Agent may rely on a prior opinion delivered
under this Section 7(m) to the same extent as if it were dated the date of such
letter (except that statements in such prior opinion shall be deemed to relate
to the Registration Statement and the Prospectus as amended or supplemented as
of the date of the Reliance Letter).

(n)Comfort Letter. (1) On the date of this Agreement and (2) within five
(5) Trading Days of each Representation Date, other than pursuant to Section
7(l)(iii), with respect to which the Partnership is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(l) for which no waiver is
applicable, the Partnership shall cause its independent accountants to furnish
the Agent letters (the “Comfort Letters”), dated the date the Comfort Letter is
delivered, which shall meet the requirements set forth in this Section 7(n);
provided, that if requested by the Agent, the Partnership shall cause a Comfort
Letter to be furnished to the Agent within ten (10) Trading Days of the date of
occurrence of any material transaction or event, including the restatement of
the Partnership’s financial statements. The Comfort Letter from the
Partnership’s independent accountants shall be in a form and substance
reasonably satisfactory to the Agent, (i) confirming that they are an
independent public accounting firm within the meaning of the Securities Act and
the PCAOB, (ii) stating, as of such date, the

21

--------------------------------------------------------------------------------

 

conclusions and findings of such firm with respect to the financial information
and other matters ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

(o)Market Activities. The Partnership will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Partnership to facilitate the sale or resale of
BUCs or (ii) sell, bid for, or purchase BUCs, or pay anyone any compensation for
soliciting purchases of the Placement Units other than the Agent; provided that,
notwithstanding the foregoing, the Partnership may, subjection to limitations of
applicable law, including by not limited to Regulation M, bid for and purchase
BUCs in accordance with Rule 10b-18 under the Exchange Act.

(p)Investment Company Act. The Partnership will conduct its affairs in such a
manner so as to reasonably ensure that it will not become, at any time prior to
the termination of this Agreement, an “investment company,” as such term is
defined in the Investment Company Act.

(q)No Offer to Sell. Other than the Prospectus and any Issuer Free Writing
Prospectus approved in advance by the Partnership and the Agent in its capacity
as agent hereunder, neither the Agent nor the Partnership (including its agents
and representatives, other than Agent in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Placement
Units hereunder.

(r)Sarbanes-Oxley Act. The Partnership will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and
including those policies and procedures that (i) pertain to the maintenance of
records that in reasonable detail accurately and fairly reflect the transactions
and dispositions of the assets of the Partnership, (ii) provide reasonable
assurance that transactions are recorded as necessary to permit the preparation
of the Partnership’s consolidated financial statements in accordance with
generally accepted accounting principles, (iii) that receipts and expenditures
of the Partnership are being made only in accordance with management’s and the
Partnership’s directors’ and managers’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Partnership’s assets that could have a
material effect on its financial statements. The Partnership will use
commercially reasonable efforts to maintain such controls and other procedures,
including, without limitation, those required by Sections 302 and 906 of the
Sarbanes-Oxley Act, and the applicable regulations thereunder that are designed
to ensure that information required to be disclosed by the Partnership in the
reports that it files or submits under the Exchange Act is

22

--------------------------------------------------------------------------------

 

recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Partnership in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Partnership’s management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Partnership is made known to it by others within the Partnership, particularly
during the period in which such periodic reports are being prepared.

8.Payment of Expenses. The Partnership will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto, in such number as
the Agent shall reasonably deem necessary, (ii) the printing and delivery to the
Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Units, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Units to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Units to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Partnership, (v) the reasonable and documented out-of-pocket
expenses of Agent, including fees and disbursements of counsel to the Agent,
(vi) the printing and delivery to the Agent of copies of any Permitted Issuer
Free Writing Prospectus (defined below) and the Prospectus and any amendments or
supplements thereto in such number as the Agent shall deem reasonably necessary,
(vii) the preparation, printing and delivery to the Agent of copies of the blue
sky survey and any Canadian “wrapper” and any supplements thereto, in such
number as the Agent shall deem reasonably necessary, (viii) the fees and
expenses of the transfer agent and registrar for the BUCs, (ix) the fees and
expenses incident to any review by FINRA of the terms of the sale of the
Placement Units, including fees and expenses of counsel to the Agent, and
(x) the fees and expenses incurred in connection with the listing of the
Placement Units on the Exchange. Notwithstanding the foregoing, in no event
shall the amount of expenses reimbursed to Agent hereunder exceed $35,000.

9.Conditions to Agent’s Obligations. The obligations of the Agent hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Partnership
herein, to the due performance by the Partnership of its obligations hereunder,
to the completion by the Agent of a due diligence review satisfactory to it in
its reasonable judgment, and to the continuing satisfaction (or waiver by the
Agent in its sole discretion) of the following additional conditions:

(a)Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Units
contemplated to be issued by any Placement Notice.

(b)No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Partnership of any request for additional
information from

23

--------------------------------------------------------------------------------

 

the Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Partnership of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Placement Units for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(c)No Misstatement or Material Omission. Agent shall not have advised the
Partnership that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(d)Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Partnership’s reports filed with the Commission, there shall not have been
any material adverse change, on a consolidated basis, in the partners’ capital
of the Partnership or any Material Adverse Effect, or any development that could
reasonably be expected to cause a Material Adverse Effect.

(e)Legal Opinion. The Agent shall have received the opinions of Partnership
Counsel required to be delivered pursuant Section 7(m) on or before the date on
which such delivery of such opinions is required pursuant to Section 7(m).

(f)Comfort Letter. The Agent shall have received the Comfort Letter required to
be delivered pursuant Section 7(n) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(n).

(g)Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

(h)Secretary’s Certificate. On the date of this Agreement, the Agent shall have
received a certificate, signed on behalf of the Partnership by its corporate
Secretary, in form and substance satisfactory to the Agent and its counsel.

24

--------------------------------------------------------------------------------

 

(i)No Suspension. Trading in BUCs shall not have been suspended on the Exchange,
and the BUCs shall not have been delisted from the Exchange.

(j)Other Materials. On each date on which the Partnership is required to deliver
a certificate pursuant to Section 7(l), the Partnership shall have furnished to
the Agent such appropriate further information, certificates and documents as
the Agent may reasonably request. All such opinions, certificates, letters and
other documents will be in compliance with the provisions hereof. The
Partnership will furnish the Agent with such conformed copies of such opinions,
certificates, letters and other documents as the Agent shall reasonably request.

(k)Securities Act Filings Made. All filings with the Commission required by Rule
424 under the Securities Act to have been filed prior to the issuance of any
Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(l)Approval for Listing. The Placement Units shall either have been approved for
listing quotation on the Exchange, subject only to notice of issuance, or the
Partnership shall have filed an application for listing quotation of the
Placement Units on the Exchange at, or prior to, the issuance of any Placement
Notice.

(m)No Termination Event. There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 12(a).

10.Indemnification and Contribution.

(a)Partnership Indemnification. The Partnership agrees to indemnify and hold
harmless the Agent, its partners, members, directors, officers, employees and
agents and each person, if any, who controls the Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act as follows:

(i)against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, joint or several, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

(ii)against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Agent, which consent
shall not unreasonably be delayed or withheld; and

25

--------------------------------------------------------------------------------

 

(iii)against any and all expense whatsoever, as incurred (including the
reasonable and documented fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, of the Partnership
to the extent that any such expense is not paid under (i) or (ii) above,
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Partnership by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).

(b)Agent Indemnification. Agent agrees to indemnify and hold harmless the
Partnership and each officer and manager of the Partnership who signed the
Registration Statement, and each person, if any, who (i) controls the
Partnership within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act or (ii) is controlled by or is under common control with the
Partnership against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 10(a), as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Registration Statement (or any amendments thereto) or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with information relating to the Agent and furnished to the
Partnership in writing by the Agent expressly for use therein.

(c)Procedure. Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 10, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 10 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 10 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable and
documented costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal

26

--------------------------------------------------------------------------------

 

defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable and documented fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly after the indemnifying
party receives a written invoice relating to fees, disbursements and other
reasonable charges in reasonable detail. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 10 (whether or not any indemnified
party is a party thereto), unless such settlement, compromise or consent
(1) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(2) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(d)Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Partnership or the Agent, the
Partnership and the Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred and documented in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Partnership from persons other
than the Agent, such as persons who control the Partnership within the meaning
of the Securities Act, officers and managers of the Partnership who signed the
Registration Statement, who also may be liable for contribution) to which the
Partnership and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Partnership on the
one hand and the Agent on the other hand. The relative benefits received by the
Partnership on the one hand and the Agent on the other hand shall be deemed to
be in the same proportion as the total net proceeds from the sale of the
Placement Units (before deducting expenses) received by the Partnership bear to
the total compensation received by the Agent (before deducting expenses) from
the sale of Placement Units on behalf of the Partnership. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Partnership, on the one
hand, and the Agent, on the other hand, with respect to the statements or
omission that resulted in such loss, claim, liability, expense or damage, or
action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by

27

--------------------------------------------------------------------------------

 

reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by the Partnership or the Agent, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Partnership and the Agent
agree that it would not be just and equitable if contributions pursuant to this
Section 10(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 10(d) shall be deemed to
include, for the purpose of this Section 10(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with
Section 10(c) hereof. Notwithstanding the foregoing provisions of this
Section 10(d), the Agent shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 10(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, managers, partners,
employees or agents of the Agent, will have the same rights to contribution as
that party, and each officer and manager of the Partnership who signed the
Registration Statement will have the same rights to contribution as the
Partnership, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 10(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 10(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 10(c) hereof,
no party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 10(c) hereof.

11.Additional Covenants.

(a)Representations and Covenants of the Agent. The Agent represents and warrants
that it is duly registered as a broker-dealer under FINRA, the Exchange Act and
the applicable statutes and regulations of each state in which the Placement
Units will be offered and sold, except such states in which the Agent is exempt
from registration or such registration is not otherwise required. The Agent
shall continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Units will be offered and sold,
except such states in which the Agent is exempt from registration or such
registration is not otherwise required, during the term of this Agreement. The
Agent shall comply with all applicable law and regulations in connection with
the transactions contemplated by this Agreement, including the issuance and sale
through the Agent of the Placement Units.

28

--------------------------------------------------------------------------------

 

(b)Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Partnership herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Partnership (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Units and payment therefor or (iii) any termination of this Agreement.

12.Termination.

(a)The Agent may terminate this Agreement, by written notice to the Partnership,
as hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that would
reasonably expected to result in a Material Adverse Effect has occurred which,
in the reasonable judgment of the Agent, is material and adverse and makes it
impractical or inadvisable to market the Placement Units or to enforce contracts
for the sale of the Placement Units, (2) if there has occurred any material
adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
reasonable judgment of the Agent, impracticable or inadvisable to market the
Placement Units or to enforce contracts for the sale of the Placement Units,
(3) if trading in the BUCs has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Partnership on any exchange
or in the over-the-counter market shall have occurred and be continuing, (5) if
a major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8 (Expenses), Section 10 (Indemnification),
Section 11 (Survival of Representations), Section 17 (Governing Law; Consent to
Jurisdiction) and Section 18 (Waiver of Jury Trial) hereof shall remain in full
force and effect notwithstanding such termination. If the Agent elects to
terminate this Agreement as provided in this Section 12(a), the Agent shall
provide the required written notice as specified in Section 13 (Notices).

(b)The Partnership shall have the right, by giving ten days written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain
in full force and effect notwithstanding such termination.

(c)The Agent shall have the right, by giving ten days written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain
in full force and effect notwithstanding such termination.

29

--------------------------------------------------------------------------------

 

(d)Unless earlier terminated pursuant to this Section 12, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement Units
through the Agent on the terms and subject to the conditions set forth herein;
provided that the provisions of Section 8, Section 10, Section 11, Section 17
and Section 18 hereof shall remain in full force and effect notwithstanding such
termination.

(e)This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 8, Section 10,
Section 11, Section 17 and Section 18 shall remain in full force and effect.

(f)Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by the Agent or the Partnership, as the case may be; provided, further, that any
termination of this Agreement in accordance with the terms of Section 12(b) or
(c) shall not be effective until the date that is ten days after the date of
such written notice. If such termination shall occur prior to the Settlement
Date for any sale of Placement Units, such Placement Units shall settle in
accordance with the provisions of this Agreement.

(g)Subject to the additional limitations set forth in Section 8 of this
Agreement, in the event of termination of this Agreement prior to the sale of
any Placement Units, the Agent shall be entitled only to reimbursement of its
out-of-pocket expenses actually incurred.

13.Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

 

JonesTrading Institutional Services LLC

32133 Lindero Canyon Road, Suite 208

Westlake Village, CA 91361

Attn: Jason Lavender

E-mail: jlavender@jonestrading.com

and

Duane Morris LLP

1540 Broadway

New York, NY 10036

Attn: James T. Seery

E-mail: jtseery@duanemorris.com

and if to the Partnership, shall be delivered to:

 

America First Multifamily Investors, L.P.

30

--------------------------------------------------------------------------------

 

c/o Burlington Capital LLC

1004 Farnam Street, Suite 400

Omaha, Nebraska 68102

Attn: Craig S. Allen

E-mail: callen@burlingtoncapital.com

 

with a copy to:

Barnes & Thornburg LLP

11 S. Meridian Street

Indianapolis, Indiana 46204

Attn: David P. Hooper, Esq.

E-mail: david.hooper@btlaw.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

14.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Partnership and the Agent and their respective successors and
the affiliates, controlling persons, officers, managers and directors referred
to in Section 10 hereof. References to any of the parties contained in this
Agreement shall be deemed to include the successors and permitted assigns of
such party. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party; provided, however, that the Agent
may assign its rights and obligations hereunder to a registered broker-dealer
affiliate thereof without obtaining the Partnership’s consent.

15.Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any unit split, unit distribution or dividend or similar event effected
with respect to the Placement Units.

31

--------------------------------------------------------------------------------

 

16.Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Partnership and the Agent. In the event that any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

17.GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE PARTNERSHIP HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

18.CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

19.Use of Information. The Agent may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due

32

--------------------------------------------------------------------------------

 

diligence, to advise any party with respect to transactions not expressly
approved by the Partnership.

20.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or other electronic transmission.

21.Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

22.Permitted Free Writing Prospectuses.

The Partnership represents, warrants and agrees that, unless it obtains the
prior consent of the Agent (which consent shall not be unreasonably withheld or
delayed), and the Agent represents, warrants and agrees that, unless it obtains
the prior consent of the Partnership, it has not made and will not make any
offer relating to the Placement Units that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission.
Any such free writing prospectus consented to by the Agent or by the
Partnership, as the case may be, is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Partnership represents and warrants that it has treated
and agrees that it will treat each Permitted Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping.

23.Absence of Fiduciary Relationship.

The Partnership acknowledges and agrees that:

(a)The Agent is acting solely as agent in connection with the public offering of
the Placement Units and in connection with each transaction contemplated by this
Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Partnership or any of its respective
affiliates, stockholders (or other equity holders), creditors or employees or
any other party, on the one hand, and the Agent, on the other hand, has been or
will be created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether or not the Agent has advised or is advising
the Partnership on other matters, and the Agent has no obligation to the
Partnership with respect to the transactions contemplated by this Agreement
except the obligations expressly set forth in this Agreement;

(b)it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c)the Agent has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;

(d)it is aware that the Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the
Partnership and the Agent

33

--------------------------------------------------------------------------------

 

has no obligation to disclose such interests and transactions to the Partnership
by virtue of any fiduciary, advisory or agency relationship or otherwise; and

(e)it waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Units under this Agreement and
agrees that the Agent shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Partnership, employees or creditors of Partnership, other than in
respect of the Agent’s obligations under this Agreement and to keep information
provided by the Partnership to the Agent and the Agent’s counsel confidential to
the extent not otherwise publicly-available.

24.Definitions.

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Applicable Time” means (i) each Representation Date, (ii) the time of each sale
of any Placement Units pursuant to this Agreement, and (iii) each Settlement
Date.

“Business Day” shall mean any day on which the Exchange and commercial banks in
the City of New York are open for business.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Units that (1) is required to be
filed with the Commission by the Partnership, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Units or
of the offering that does not reflect the final terms, in each case in the form
filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Partnership’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act Regulations.

“Trading Day” means any day on which BUCs are purchased and sold on the
Exchange.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with

34

--------------------------------------------------------------------------------

 

the Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Units by the Agent outside
of the United States.




35

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding between the Partnership
and the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the
Partnership and the Agent.

 

Very truly yours,

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

 

By:___/s/ Craig S. Allen__________  Name: Craig S. Allen
                                                                                                                                          Title:
Chief Financial Officer

 

ACCEPTED as of the date first-above written:

 

JONESTRADING INSTITUTIONAL SERVICES LLC

 

By:___/s/ Trent McNair___________ Name:Trent McNair

Title: Chief Financial Officer

 

 

36

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

________________________

FORM OF PLACEMENT NOTICE

__________________________

 

From: America First Multifamily Investors, L.P.

To: JONESTRADING INSTITUTIONAL SERVICES LLC

Attention: _____________________

Subject: Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Capital on
Demand™ Sales Agreement between America First Multifamily Investors, L.P. (the
“Partnership”) and JonesTrading Institutional Services LLC (“Agent”), dated
August 1, 2018, the Partnership hereby requests that the Agent sell up to
____________ of the Partnership’s Beneficial Unit Certificates representing
assigned limited partnership units (“BUCs”), at a minimum market price of
$_______ per BUC, during the time period beginning [month, day, time] and ending
[month, day, time].

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

__________________________

Compensation

__________________________

The Partnership shall pay to the Agent in cash, upon each sale of Placement
Units pursuant to this Agreement, an amount equal to 2% of the gross proceeds
from each sale of Placement Units.

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 3

 

__________________________

Notice Parties

__________________________

 

The Partnership

Chad L. Daffercd@ataxz.com

Craig Allencallen@burlingtoncg.com

 

With a copy to (which shall not constitute notice):

 

David P. Hooperdhooper@btlaw.com

 

The Agent

 

Moe Cohen moec@jonestrading.com

Bryan Turleybturley@jonestrading.com

John D’Agostini johnd@jonestrading.com

Ryan Gerety ryang@jonestrading.com

Jason Lavenderjlavender@jonestrading.com

 

 

With a copy to JTCM@jonestrading.com


 

--------------------------------------------------------------------------------

 

 

EXHIBIT 7(l)

 

Form of Representation Date Certificate

 

____________________, 20__

 

This Officers Certificate (this “Certificate”) is executed and delivered in
connection with Section 7(l) of the Capital on Demand™ Sales Agreement (the
“Agreement”), dated August 1, 2018, and entered into between America First
Multifamily Investors, L.P. (the “Partnership”) and JonesTrading Institutional
Services LLC.  All capitalized terms used but not defined herein shall have the
meanings given to such terms in the Agreement

 

The undersigned, a duly appointed and authorized officer of the Partnership,
having made all necessary inquiries to establish the accuracy of the statements
below and having been authorized by the Partnership to execute this certificate,
hereby certifies as follows:

 

1.

As of the date of this Certificate, (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading.

 

2.

Each of the representations and warranties of the Partnership contained in the
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were so true
and correct as of such date.

 

3.

Each of the covenants required to be performed by the Partnership in the
Agreement on or prior to the date of the Agreement, this Representation Date,
and each such other date as set forth in the Agreement, has been duly, timely
and fully performed in all material respects and each condition required to be
complied with by the Partnership on or prior to

 

40

 

--------------------------------------------------------------------------------

 

 

the date of the Agreement, this Representation Date, and each such other date as
set forth in the Agreement or in the Waivers has been duly, timely and fully
complied with in all material respects.

 

4.

Subsequent to the date of the most recent financial statements in the
Prospectus, there has been no Material Adverse Effect.

 

5.

No stop order suspending the effectiveness of the Registration Statement or of
any part thereof has been issued, and no proceedings for that purpose have been
instituted or are pending or threatened by any securities or other governmental
authority (including, without limitation, the Commission).

The undersigned has executed this Officer's Certificate as of the date first
written above.

 

 

America First Multifamily Investors, L.P.

 

 

By:_________________________________

Name:  

Title:    



41